Wilde, J.
This was an action of assumpsit against the defendant on his acceptance of a bill of exchange or draft, drawn by one Wm. H. Crocker in favor of the plaintiff; and on the evidence reported the jury returned a verdict for the plaintiff. The defendant thereupon moved for a new trial on the ground that the verdict was against the law and the evidence.
In the first place, it has been argued that the defendant’s ac ceptance was fraudulently procured by the plaintiff; that the draft had been altered after it was indorsed by him, and that although he had knowledge of that fact, he did not disclose it to the defendant, as he was bound to do.
It appears by the report of the evidence, that the draft was indorsed by the plaintiff for the accommodation of Crocker, and that it was afterwards altered by Crocker and transferred to one Eliphalet Cushman. This fraudulent alteration being discovered, Cushman demanded security of Crocker, which he agreed to give, and at his request the plaintiff gave his note to Cushman for the sum of $ 250 — and Crocker gave other security for the residue, and thereupon the altered draft was given up by Cushman, and delivered to the plaintiff for his security. This was a new contract; and the altered draft was equally valid in favor of the plaintiff, as a new draft of the same tenor would have been. The plaintiff had been guilty of no fraud, and this new contract, being made on a good consideration, was clearly a good and legal contract. It was not vitiated by the previous fraudulent conduct of Crocker. And the plaintiff, we think, was under no obligation to disclose the fraud to the defendant. He certainly could not be prejudiced by the alteration He *57accepted the draft as altered, and is clearly bound by his acceptance. Langton v. Lazarus, 5 Mees. & Welsb. 629. The alteration discharged the plaintiff from his liability to Cushman, on the first contract, but it can have no effect on the subsequent contract between Crocker and the plaintiff. If that was a valid contract, the altered draft, when delivered to the plaintiff, became a valid security, which the previous alteration would not vitiate. The plaintiff therefore was not bound to disclose his knowledge of that fact to the defendant.
The second ground of defence is, that the new contract between the plaintiff and Crocker is void, the consideration being in part illegal, namely, for the compounding of a crime ; and that the order on the defendant was given to the plaintiff on his agreement with Crocker not to prosecute him for the forgery.
This ground of defence also, we think, is not maintained by the evidence. There was no express agreement not to prosecute ; and if a promise not to expose Crocker should be considered as equivalent to an agreement not to prosecute him, that promise was made after the plaintiff had given his note to Cushman and the draft had been delivered to the plaintiff for security. The promise of secrecy, therefore, whether right or wrong, legal or illegal, formed no part of the consideration of the contract in pursuance of which the draft on the defendant was given.
But if the promise had been made before the draft was given, it would not vitiate the contract. To render such a promise illegal, so as to vitiate a contract, it must appear to have been made for the sake of gain, and not merely from motives of kindness and compassion. 16 Mass. 94.
Now it is very clear, from the report of the evidence, that the plaintiff did not promise secrecy under any expectation of gain. On the contrary, he agreed to incur a new responsibility for Crocker, and for his indemnity agreed to take very doubtful security ; for, at the time, it could not have been known that the defendant would accept the draft. It is apparent, therefore, that the plaintiff did not promise secrecy for the sake of gain, but from motives of compassion. He might also have been in *58duced to promise secrecy, by the expectation that by not exposing Crocker immediately, he might have a better chance to secure the other demands he held against him. But if the plaintiff acted under the influence of such a motive, it would not vitiate the contract. Nothing fraudulent or illegal has teen proved against the plaintiff, and the defendant therefore is clearly liable on his acceptance.

Judgment on the verdict.